Citation Nr: 0915334	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans' Affairs New Orleans, Louisiana, Regional Office 
(RO).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2006.  A transcript of that hearing is of 
record.  

This case was remanded by the Board in August 2006 for 
further evidentiary development.  In an April 2008 decision, 
the Board denied the Veteran's claim for a higher initial 
evaluation for his service connected PTSD.  Thereafter, the 
Veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court). The appellant's representative 
and VA General Counsel filed a joint motion for a remand.  By 
an order in February 2009, the Court granted the joint motion 
and remanded the issue to the Board for further action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas such as family 
relations, thinking and mood which affect his ability to 
establish and maintain effective relationships, and his 
symptoms such as obsessional rituals (daytime fear of going 
outside and nighttime patrols of the house) affect his 
ability to function independently, appropriately, and 
effectively.



CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.126, 4.130, 4.132, Diagnostic Code 
(DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 
112, 119 (2004).  The timing requirement enunciated in 
Pelegrini applies equally to the initial disability-rating 
and effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated 
in May 2003 and September 2006.  The Veteran is challenging 
the disability evaluation assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

Nonetheless, the Board notes that the September 2006 RO 
letter advised the Veteran that his disability rating was 
based upon a schedule for evaluating disabilities published 
as title 38 Code of Federal Regulations, Part 4.  Evidence 
considered in assigning his disability rating included the 
nature and symptoms of the condition; the severity and 
duration of the symptoms; and the impact of the condition and 
symptoms on employment and daily life.  He was further 
advised that examples of evidence that may be capable of 
substantiating his claim included information about on-going 
treatment records, including VA or other Federal treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; statements discussing his disability symptoms from 
people who have witnessed how they affected him; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice on the PTSD 
claim was not required per Dingess.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any timing deficiencies were cured with 
readjudication of the claim in the January 2008 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, the RO has obtained the Veteran's VA 
clinical records of treatment, and the Veteran does not 
report any private treatment for PTSD.  Available service 
records have been obtained.  

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his service-connected PTSD in January 
2008.  This examination, which reviewed the history, 
established clinical findings and presented reasons for the 
opinions expressed, is clearly adequate for rating purposes.  
There is no lay or medical evidence suggesting an increased 
severity of symptoms since that examination.  As such, there 
is no duty to provide further medical examination on the 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Accordingly, the Board will address the merits 
of the claim. 

Factual Findings

Historically, the Veteran filed his service connection claim 
for PTSD in March 2003.  VA clinical records associated with 
the record did not reflect any treatment for PTSD.

However, the Veteran submitted a PTSD symptom treatise 
wherein he appeared to endorse symptoms such as sleep 
disturbance, feelings of worthlessness, concentration 
difficulty, crying spells, isolation and distance from peers, 
living life like a hermit, mistrust of authority figures, 
avoidance of feelings, uncomfortableness to feel love and 
compassion, anxiety reactions, wandering thoughts, re-
experiencing of combat events and survival guilt.

On the initial VA Compensation and Pension (C&P) examination 
in May 2003, the Veteran reported encountering hand to hand 
combat in service.  He reported being divorced for 22 years 
with no significant relationships since that time.  He 
further reported living alone and that his best friend was 
his son.  He denied contact with his other two children.  He 
added that aside from his son, his only friends were similar 
aged men with whom he talked to over breakfast at McDonalds.  
However, he did not know the names of these men.  The Veteran 
explained during the examination that he frequently felt 
misunderstood, as though he was unable to communicate 
correctly.  According to the Veteran, he used to be involved 
in many activities such as walking and riding his bike.  He 
reported that he still participated in those activities but 
experienced less enjoyment than he used to.  The Veteran 
denied any occupational impairment when working.  His chief 
complaints were sleep difficulties, nightmares, intrusive 
thoughts, detachment from others, hypervigilance, and 
increased irritability.

Examination revealed no suicidal or homicidal ideations, 
impairment of thought or communication, delusions or 
hallucinations.  The Veteran was alert, oriented and neatly 
groomed with normal speech.  The examiner noted the Veteran's 
re-experiencing symptoms included recurrent and intrusive 
thoughts about combat, distressing dreams, and psychological 
and physiological reactivity.  Avoidance, emotional numbing, 
increased arousal and diminished interest in activities were 
noted.  The Veteran reported a feeling of detachment and 
stated that "sometimes, its best to be by yourself" and 
that he "thought about moving away from everyone."  The 
Veteran displayed mild to moderate depressive symptoms and 
moderate to heavy amount of combat exposure.  A GAF score of 
55 was assigned.  The examiner noted that the Veteran's GAF 
score was due primarily to his moderate to severe social 
impairment and his moderate severity of PTSD symptoms.  The 
examiner noted that it appeared that the Veteran was under a 
significant amount of distress related to his PTSD and that, 
despite the fact that he desired social contact, he was not 
involved in any meaningful social relationships.  It was 
noted that the Veteran stated that he "don't care to 
communicate with strangers."  He further stated that no one 
understood him and that he was "always wrong."  The 
examiner noted that it was likely that the Veteran used his 
work as an avoidance coping strategy but since retiring he 
had been unable to form significant social relationships.

The Veteran's VA clinical records are significant for a 
negative depression screen in May 2004, wherein he denied 
problems such as anhedonia and feelings of feeling down, 
depressed, or hopeless.  In February 2005, the Veteran had a 
negative PTSD screen, wherein he denied symptoms such as 
nightmares, avoidance, hypervigilance, exaggerated startle 
response and feelings of numbness or detachment from others.  
The Veteran had a negative depression screen in May 2005.

At his August 2006 hearing, the Veteran reported recently 
seeing his son for the first time in 12 years and his 
daughter for the first time in 10 or 12 years.  He also 
reported living by himself for 23 years and sleeping with a 
gun under his bed for 22 years.  He described his 
hypervigilance symptoms which involved nailing his windows 
shut, placing stacked drinking glasses next to the windows, 
locking his doors, and performing patrols of his house 
several times per night.  He had a fear of someone sneaking 
up on him.  He frequently ruminated about certain wartime 
events.  He did not desire formal PTSD treatment, and 
preferred to live with his disability the best that he could.  
Overall, the Veteran felt that his PTSD symptoms had been 
worsening over the years.  The Board observes that the 
Veteran demonstrated an overall credible demeanor, and became 
visibly upset at one point during the hearing when recalling 
certain events.

In a statement received in September 2006, the Veteran 
described a fear of being bayoneted, getting up several times 
per night to patrol his house, and having a fear of someone 
sneaking up on him.

The Veteran's VA clinical records are significant for 
negative depression and PTSD screens in February 2007.

The Veteran was afforded another VA C&P examination in 
January 2008.  During this examination, the Veteran reported 
high levels of distress about his memories of Korea, 
increased irritability, insomnia, and hypervigilance.  It was 
noted that the Veteran had become increasingly isolated and 
that his hypervigilance and suspiciousness were sufficiently 
severe as to make social interactions difficult.  Examination 
revealed that the Veteran was cooperative, able to 
concentrate, alert, oriented, and that he had good hygiene 
and grooming.  Speech was normal and no delusions or 
hallucinations were detected.  He denied any current suicidal 
or homicidal ideations.  It was noted that the Veteran's 
hyperarousal symptoms made it difficult for him to be around 
other people and that his PTSD limited his ability to 
interact with human beings.

The examiner noted that the Veteran showed significant 
symptoms of depression and that his depression was secondary 
to his PTSD.  The examiner noted that the Veteran's PTSD had 
increased in severity but the Veteran had not sought mental 
health treatment.  The examiner noted that the Veteran 
continued to experience a full range of PTSD symptoms related 
to service and that of these symptoms his hyperviligance, 
insomnia and irritability had worsened.  The examiner further 
noted that these problems had a profound negative impact on 
the Veteran's social life, as he had become completely 
isolated.  A GAF score of 50 was assigned.  

Via various other statements of record the Veteran has 
maintained that, because of his PTSD, he avoids reminders of 
war such as the D-day Museum and war movies.  He further 
maintains that he keeps his windows nailed shut and is 
constantly vigilant even at night, when he gets up 3 or 4 
times to shine his flashlight outside.  He also reports 
locking his doors even when he is just taking out the 
garbage.  The Veteran describes himself as a loner.  He 
endorses PTSD symptoms such as sleeplessness, unprovoked 
anger, feelings of helplessness and worthlessness, inability 
to form lasting personal, social or industrial relationships, 
avoidance, aggravated startle response, homicidal and 
suicidal ideations, nightmares and flashbacks to his 
experiences in Korea.

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The severity of the appellant's PTSD is determined by 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The currently assigned 
50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of such 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis 

At the outset, the Board notes that the Veteran has not been 
a consistent historian.  As reflected above, the Veteran has 
endorsed significant PTSD symptomatology since the inception 
of this appeal, but denied any depressive or PTSD symptoms to 
VA clinicians in May 2004, February 2005, May 2005 and 
February 2007.  During a VA C&P examination in May 2003, the 
Veteran described his son as his best friend and appeared to 
describe an ongoing relationship.  However, at his August 
2006 hearing, the Veteran essentially testified that he had 
not seen his son for many years until recently. 

The Board had the opportunity to observe the Veteran's 
demeanor during his August 2006 hearing, and his overall 
demeanor was credible.  It was clear that the Veteran 
experienced significant anxiety talking about his PTSD 
disability at this hearing.  At the January 2008 VA C&P 
examination, the Veteran once again became visibly upset when 
talking about his PTSD symptomatology, and the VA examiner 
expressed no doubt concerning the veracity of the Veteran's 
contentions.

In reconciling the discrepancies of record, the Board has no 
reason to doubt the testimony provided to the Veteran before 
the Board or the overall information provided to VA C&P 
examiners.  It is the impression of the Board that the 
Veteran has difficulty discussing his PTSD symptomatology and 
does not desire formal treatment.  Resolving reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran's 
denial of depressive and PTSD symptoms to VA clinicians 
likely represents an underreporting of symptoms.

As noted above, the provisions of 38 C.F.R. § 4.126(a) 
instruct that the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Furthermore, the Board must be cognizant that different 
examiners, at different times, will not describe the same 
disability in the same language, and that it is the 
responsibility of the Board to interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

After a careful review of the evidence, the Board finds that 
the evidence as a whole demonstrates that the Veteran's PTSD 
symptoms more nearly approximate the criteria for a 70 
percent evaluation for the entire appeal period.  

In this regard, the Board notes that the evidence shows that 
the Veteran's PTSD is manifested by isolation, irritability, 
insomnia and hyperviligance.  The Veteran reports sleep 
difficulties, nightmares, intrusive thoughts, detachment from 
others, and increased irritability due to his PTSD.  The 
Veteran also has reported experiencing emotional numbing, and 
diminished interest in significant activities such as walking 
and bike-riding.  

The May 2003 VA C&P examiner noted that it appeared that the 
Veteran was under a significant amount of distress related to 
his PTSD and that, despite the fact that he desired social 
contact, he was not involved in any meaningful social 
relationships.  The January 2008 VA C&P examiner described 
the Veteran's PTSD as having a profound negative impact on 
his social life, to the point of complete isolation.  The 
Veteran reports his friends as similar aged men that he meets 
with for breakfast at the McDonalds, he does not know the 
names of these men.

Overall, the Board finds that the Veteran's PTSD results in 
occupational and social impairment with deficiencies in most 
areas such as family relations, thinking and mood which 
affect his ability to establish and maintain effective 
relationships, and that symptoms such as obsessional rituals 
(daytime fear of going outside and nighttime patrols of the 
house) affect his ability to function independently, 
appropriately, and effectively.

Accordingly, the Board finds that the Veteran's overall PTSD 
disability more nearly approximates the criteria for a 70 
percent rating under DC 9411.  The Board resolves reasonable 
doubt as to the Veteran's inconsistent report of PTSD 
symptomatology in his favor.  38 U.S.C.A. § 5107(b).  The 
Board further finds no significant evidence of an increased 
severity of symptoms during the appeal period, and finds that 
the Veteran's level of functioning described on the January 
2008 VA C&P examination may be reasonably found to have been 
present since the inception of this appeal.  As such, a 
uniform rating is warranted.

However, the Board notes that the criteria for a rating in 
excess of 70 percent have not been met for any time during 
the appeal period.  The medical evidence demonstrates the 
Veteran to be alert and oriented in all spheres with no overt 
thought disorder.  There is no lay or medical evidence of 
grossly inappropriate behavior, persistent danger of hurting 
self or other, intermittent inability to perform activities 
of daily living, significant personal hygiene deficiencies, 
disorientation to time or place, or memory loss for the names 
of close relatives, own occupation, or own name.  

The Veteran has significant social isolation, but has some 
relations with his family.  As noted above, a disability 
rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).  The GAF scores of 50-55, 
overall, represent a less than total impairment of social and 
occupational functioning.  Thus, the preponderance of the 
evidence establishes that the Veteran does not meet the 
criteria for a 100 percent rating under DC 9411.

In sum, the evidence of record supports a 70 percent rating 
for PTSD for the entire appeal period.  However, the 
preponderance of the evidence is against a higher rating 
still for any time during the appeal period.  The Veteran's 
report of PTSD symptomatology has been both competent and 
credible, and has been relied upon by the Board in awarding a 
higher rating extending to the inception of the appeal.  The 
lay and medical evidence, however, is against a higher rating 
still.  There is no further doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected PTSD has on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the Veteran's PTSD disability at issue are 
encompassed in the schedular rating assigned.  In this 
respect, the Veteran does not meet all criteria necessary for 
a 70 percent rating under DC 9411, but the Board has awarded 
a 70 percent rating based upon application of the benefit of 
the doubt rule and the approximating rating principles of 
38 C.F.R. § 4.7.  The Board finds no aspects of the Veteran's 
PTSD disability not squarely addressed in the criteria 
supporting the current rating.  Notably, the Veteran himself 
has expressed his belief that a 70 percent rating is an 
appropriate rating.  See VA 21-4138 received July 2003.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disabilities at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The Veteran is retired and is not seeking employment.  He has 
not required any hospitalized treatment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation of 70 percent disabling for PTSD is granted. 


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


